Case 2:20-cv-02044-AB-JC Document 54 Filed 09/11/20 Page 1 of 20 Page ID #:672




 1
     Stephen M. Doniger, Esq. (SBN 179314)
     stephen@donigerlawfirm.com
 2   Scott A. Burroughs, Esq. (SBN 235718)
 3
     scott@donigerlawfirm.com
     Elina E. Kharit, Esq. (SBN 261029)
 4   ekharit@donigerlawfirm.com
 5
     DONIGER / BURROUGHS APC
     603 Rose Avenue
 6   Venice, California 90291
 7
     Telephone: (310) 590-1820

 8   Attorneys for Plaintiff
 9
                             UNITED STATES DISTRICT COURT
10
                           CENTRAL DISTRICT OF CALIFORNIA
11

12
     BERNHARD KÜHMSTEDT,                               Case No.: 2:20-cv-02044-AB-PJW
                                                       Hon. André Birotte Jr. Presiding
13   Plaintiff,
14                                                 JOINT RULE 26(f) REPORT
     v.
15
     NETEASE, INC.,                                Date:    September 25, 2020
16
                                                   Time:    10:00 a.m.
17   Defendant.                                    Location: 7B– 1st Street
18

19

20

21
          By and through their attorneys of record, who are set forth below, plaintiff
22
     Bernard Kühmstedt (“Plaintiff”) and defendant NetEase, Inc. (“Defendant” or
23
     “NetEase”) have prepared and hereby submit this jointly signed Joint Rule 26(f)
24
     Report following the conference of counsel required by Federal Rule of Civil
25
     Procedures 16(b) and 26(f), Central District Local Rule 26-1, and this Court’s Order
26
     Setting Scheduling Conference (ECF No. 25).
27

28                                               -1-


                                      JOINT RULE 26(f) REPORT
Case 2:20-cv-02044-AB-JC Document 54 Filed 09/11/20 Page 2 of 20 Page ID #:673




 1   A.    STATEMENT OF THE CASE
 2         1.     Plaintiff’s Statement
 3         Bernhard Kuhmstedt is a photographer based in Munich and has shot
 4   numerous international celebrities including Christina Aguilera, Alicia Keys, Jeff
 5   Koons, Pink, Heidi Klum, Justin Timberlake and many more. Kuhmstedt work has
 6   been featured in international magazines such as Stern Magazine, Spiegel Magazine,
 7   Vogue, GQ, Rolling Stone, and Elle.
 8         Defendant NetEase is a leading Chinese internet technology company
 9   providing premium online services centered around content, communications, and
10   commerce. NetEase develops and operates some of China’s most popular mobile and
11   PC-client games.
12         The Subject Photographs were timely registered with the United States
13   Copyright Office. Kuhmstedt alleges that Defendant NetEase has engaged in
14   infringing activity by publishing the Subject Photographs on its online platform,
15   http://163.com, without his authorization. This conduct violated Kuhmstedt’s
16   exclusive rights in the Subject Photographs.
17         Plaintiff believes that Defendants’ infringement was willful. Defendants knew
18   or reasonably should know that photographs are protected by copyright, and thus it
19   was a minimum reckless for Defendants to use Kuhmstedt’s images without securing
20   a license or permission to do so.
21         2.     Defendant’s Statement
22         NetEase is a holding company with its principal executive offices located in
23   China. NetEase’s employees are all located in China. NetEase does not have any
24   employees, offices, or business operations in the United States, and it does not own
25   or lease any property in the U.S. NetEase is not, and never has been, registered to do
26   business in the State of Delaware, or in any other state in the United States. NetEase
27   does not provide or offer any services or products in the United States.
28                                             -2-


                                     JOINT RULE 26(f) REPORT
Case 2:20-cv-02044-AB-JC Document 54 Filed 09/11/20 Page 3 of 20 Page ID #:674




 1         Plaintiff alleges infringement of three copyright-protected photographs by the
 2   website 163.com, a Chinese-language website. NetEase does not own, maintain, or
 3   operate 163.com. NetEase has not overseen the daily operations of 163.com or
 4   directed or contributed to the content posted on these sites, including the alleged
 5   posting or display of Plaintiff’s images. Nor does NetEase oversee the daily
 6   operations of 163.com or direct or contribute to the content posted on 163.com.
 7   NetEase was unaware of the Plaintiff’s images until the filing of the complaint in this
 8   action.
 9         163.com is owned and operated by a third party, Guangzhou NetEase
10   Computer System Co., Ltd. (“GNCS”), a China-based company. GNCS is not a
11   direct or indirect subsidiary of NetEase. GNCS has entered into a contractual
12   arrangement with one of NetEase’s indirect subsidiaries.
13         NetEase is not directly or secondarily liable for the alleged infringement.
14   There is no evidence that any infringing acts occurred in the United States. Further,
15   NetEase has no claim-related connection with the United States giving rise to
16   personal jurisdiction. Discovery will confirm the lack of such contacts under, inter
17   alia, the “effects test” of the “purposeful direction” inquiry used to determine
18   personal jurisdiction for tort claims (including copyright claims). See Calder v.
19   Jones, 465 U.S. 783 (1984).
20   B.    SUBJECT MATTER JURISDICTION
21         1.     Plaintiff’s Statement
22         This action arises under the Copyright Act of 1976, Title 17 U.S.C. § 101 et
23   seq. Accordingly, this Court has federal question jurisdiction under 28 U.S.C. §§
24   1331 and 1338(a).
25

26

27

28                                              -3-


                                     JOINT RULE 26(f) REPORT
Case 2:20-cv-02044-AB-JC Document 54 Filed 09/11/20 Page 4 of 20 Page ID #:675




 1         2.      Defendant’s Statement
 2         Plaintiff alleges claims for copyright infringement. NetEase disputes that any
 3   infringement occurred in the United States giving rise to subject matter jurisdiction
 4   under 28 U.S.C. §§ 1331 and 1338(a).
 5   C.    LEGAL ISSUES
 6         1.      Plaintiff’s Statement
 7         Plaintiff contends that there can be no real issue as to his ownership of valid
 8   copyrights in the work at issue, as they are photographs he has taken, and no real
 9   dispute that those photographs were reproduced on the 163.com website. The primary
10   legal issues in this case related to liability are thus is whether the use of the Subject
11   Photographs was infringing, and whether Defendant is liable for that use, either
12   directly or secondarily. In addition, there will be issues related to available damages
13   and attorney’s fees, which may turn at least in part on whether any infringement was
14   willful, innocent, or neither.
15         2.      Defendant’s Statement
16         NetEase identifies the following legal issues:
17              • Whether Plaintiff is the author of and owns the photographs asserted in
18                 this action.
19              • Whether any infringing acts occurred in the United States giving rise to
20                 subject matter jurisdiction, liability, or damages.
21              • Whether Plaintiff’s allegations of infringement as stated in the complaint
22                 have a factual basis and are supported by evidence.
23              • Whether NetEase is directly liable for the alleged infringement of
24                 Plaintiff’s copyrighted works on 163.com, which NetEase does not own,
25                 maintain, or operate.
26              • Whether any third party is directly liable under U.S. copyright law for
27                 the alleged infringement.
28                                               -4-


                                      JOINT RULE 26(f) REPORT
Case 2:20-cv-02044-AB-JC Document 54 Filed 09/11/20 Page 5 of 20 Page ID #:676




 1              • Whether NetEase is secondarily liable – including under theories of
 2                 contributory infringement or vicarious liability – for the alleged
 3                 infringement of Plaintiff’s copyrighted works on 163.com, which
 4                 NetEase does not own, maintain, or operate.
 5              • The amount of damages Plaintiff may seek to recover, including actual
 6                 damages and profits attributable to the alleged infringement.
 7              • Whether Plaintiff is barred from recovering statutory damages or
 8                 attorney’s fees pursuant to 17 U.S.C. § 412, as Plaintiff failed to register
 9                 the copyrights in the asserted photographs before the alleged
10                 infringement commenced.
11              • Where the three asserted photographs ever contained or had “copyright
12                 management information” and whether such “copyright management
13                 information” was removed or altered.
14              • Whether NetEase is entitled to the recovery of its costs and attorney’s
15                 fees as the prevailing party.
16              • Whether NetEase is subject to personal jurisdiction in this matter,
17                 including whether NetEase is subject to personal jurisdiction under Rule
18                 4(k)(2) of the Federal Rules of Civil Procedure where, inter alia,
19                 NetEase has no claim-related contacts with California or the United
20                 States, and whether issue preclusion bars NetEase from challenging
21                 personal jurisdiction on summary judgment or in other proceedings in
22                 this case.
23   D.    PARTIES, EVIDENCE, etc.
24         The parties are Plaintiff Bernard Kühmstedt and Defendant NetEase, Inc.
25         1.      Plaintiff’s Additional Statement
26         Plaintiff contemplates adding Guangzhou NetEase Computer System Co., Ltd
27   into this case as a defendant, and also sued unnamed “Doe” defendants. Should
28                                                 -5-


                                      JOINT RULE 26(f) REPORT
Case 2:20-cv-02044-AB-JC Document 54 Filed 09/11/20 Page 6 of 20 Page ID #:677




 1   Defendants reveal in Initial Disclosures or discovery responses any third parties
 2   involved in the chain of alleged infringement of the Subject Photographs, Plaintiff
 3   will move to add such entities as parties to this action in place of Doe Defendants.
 4          Plaintiff has no parents, subsidiaries, or affiliates that are implicated in this
 5   litigation.
 6          2.     Defendant’s Additional Statement
 7          On August 20, 2020, the Court issued an order denying Plaintiff’s notice of
 8   Doe amendment to add Guangzhou NetEase Computer System Co., Ltd. as a
 9   defendant, and dismissing all “Doe” defendants from the Stross, Ledergerber,
10   Walmsley, and Kühmstedt cases. See ECF No. 52. It is Defendant’s position that
11   Plaintiff has no basis to move to add Guangzhou NetEase Computer System Co., Ltd.
12   (in light of ¶ 1 of the Court’s Standing Order) or to add parties in place of Doe
13   defendants (as all Doe defendants have been dismissed).
14          In response to the Court’s directive that “[f]or conflict purposes, corporate
15   parties must identify all subsidiaries, parents, and affiliates” (ECF No. 25, at 3)
16   NetEase refers to the chart depicting its direct and indirect subsidiaries, and
17   companies that have entered into contractual arrangement with its indirect
18   subsidiaries, set forth in ¶ 7 of the Liu declaration. See ECF No. 24-2.
19          With respect to percipient witnesses, NetEase identifies the following:
20               • Bernard Kühmstedt. Mr. Kühmstedt can provide information on to the
21                 origins, creation, authorship, and ownership of the asserted photographs;
22                 the licenses, sales, distribution, publication, and display of the asserted
23                 photographs; the revenue, costs, and profits associated with the asserted
24                 photographs; any settlement agreements and terms with respect to other
25                 accused infringers; Plaintiff’s claims for damages for the alleged
26                 infringement; and, Plaintiff’s connection to the United States and
27                 California.
28                                                -6-


                                      JOINT RULE 26(f) REPORT
Case 2:20-cv-02044-AB-JC Document 54 Filed 09/11/20 Page 7 of 20 Page ID #:678




 1            • Yang Liu. Yang Liu can provide information as to the corporate
 2               structure of NetEase, Inc., its lack of control of the 163.com website, and
 3               its lack of contacts with the United States.
 4         NetEase identifies the following key documents:
 5            • The complaint (ECF No. 1).
 6            • Plaintiff’s agreements with third parties concerning the creation of the
 7               asserted photographs.
 8            • Plaintiff’s agreements with third parties for the licensing, sale, or
 9               transfer of rights in the Photographs.
10            • Plaintiff’s correspondence with third parties concerning the asserted
11               photographs.
12            • Plaintiff’s correspondence and settlement agreements with third parties
13               concerning the asserted photographs.
14            • NetEase’s motion to dismiss and supporting papers (ECF Nos. 24, 24-1,
15               24-2, 24-3, 35, 36).
16            • Relevant agreements between NetEase and its direct and indirect
17               subsidiaries.
18         In addition to discovery of the parties, NetEase expects that this case may
19   involve extensive discovery of non-parties located outside of the United States.
20   Plaintiffs in the related Ledergerber, Walmsley, and Kühmstedt cases reside outside
21   of the U.S. Discovery of foreign non-parties may be required to determine issues of
22   ownership, licensing arrangements, and license fees earned in connection with all
23   Plaintiffs’ asserted photographs. Moreover, Plaintiff may attempt to seek discovery
24   of non-party GNCS, which is based in China. Such foreign non-party discovery may
25   require requests for the taking of evidence under the Hague Convention. This,
26   combined with expected disruptions caused by the COVID-19 pandemic, may cause
27   significant delays in the taking and completion of discovery.
28                                             -7-


                                    JOINT RULE 26(f) REPORT
Case 2:20-cv-02044-AB-JC Document 54 Filed 09/11/20 Page 8 of 20 Page ID #:679




 1   E.     DAMAGES
 2          1.     Plaintiff’s Statement
 3          Plaintiff anticipates seeking statutory damages in this case for the unauthorized
 4   use of the 3 photographs at issue, including the reproduction of those images on a
 5   network of US-based servers for distribution and display to the millions of monthly
 6   US-based viewers of the 163.com website. Plaintiff further anticipates seeking
 7   statutory damages for the unauthorized removal of his copyright management
 8   information and knowing distribution of false copyright management information in
 9   violation of 17 U.S.C. §1202(a).
10          2.     Defendant’s Statement
11          NetEase denies that Plaintiff is entitled to any damages, injunctive relief, or
12   other relief. There is no evidence that any infringing acts occurred in the United
13   States. There is no evidence that Plaintiff suffered actual damages, or that NetEase
14   earned any profits attributable to the alleged infringement. Moreover, Plaintiff is not
15   permitted to seek statutory damages or attorney’s fees, as Plaintiff did not register the
16   three asserted photographs with the U.S. Copyright Office as required by 17 U.S.C. §
17   412.
18   F.     INSURANCE
19          1.     Plaintiff’s Statement
20          Plaintiff does not have insurance coverage for the claims at issue.
21          2.     Defendant’s Statement
22          NetEase does not have insurance coverage relevant to the issues or potential
23   liability related to this litigation.
24   G.     MOTIONS
25          1.     Plaintiff’s Statement
26          Plaintiff may wish to move to add additional defendants should discovery
27   reveal the involvement of currently unknown parties in the chain of infringement of
28                                                -8-


                                        JOINT RULE 26(f) REPORT
Case 2:20-cv-02044-AB-JC Document 54 Filed 09/11/20 Page 9 of 20 Page ID #:680




 1   Plaintiff’s proprietary designs. It is likely an initial round of discovery will need to be
 2   obtained in order to discern the identities of these defendants (other than Guangzhou
 3   NetEase Computer System Co., Ltd.).
 4         2.     Defendant’s Statement
 5         Defendant does not currently anticipate filing motions seeking to add other
 6   parties or claims, file amended pleadings, or transfer venue. Defendant may file such
 7   motions upon learning relevant facts in discovery warranting motion practice.
 8         In light of ¶ 1 of the Court’s Standing Order requiring dismissal of any
 9   defendants not served within 90 days after the case is filed, NetEase does not believe
10   that a motion to add additional defendants is permitted.
11         Plaintiff may bring a Rule 12(c) motion for judgment on the pleadings
12   regarding Plaintiff’s claims for statutory damages and attorney’s fees, as Plaintiff
13   failed to register the asserted photographs with the U.S. Copyright Office as required
14   by 17 U.S.C. § 412.
15   H.    DISPOSITIVE MOTIONS
16         1.     Plaintiff’s Statement
17         Plaintiff anticipates filing a Motion for Partial Summary Judgment for liability
18   as to Defendants for copyright infringement by the deadline for dispositive motions.
19   Plaintiff anticipates filing this motion after sufficient discovery has been completed.
20   Plaintiff also will not seek bifurcation.
21         See Exhibit A – Schedule of Pretrial and Trial Dates Worksheet for applicable
22   motion deadlines.
23         2.     Defendant’s Statement
24         NetEase currently anticipates filing a motion for summary judgment on the
25   following grounds:
26         • NetEase is not directly liable for the alleged infringement of Plaintiff’s
27              works on 163.com.
28                                               -9-


                                      JOINT RULE 26(f) REPORT
Case 2:20-cv-02044-AB-JC Document 54 Filed 09/11/20 Page 10 of 20 Page ID #:681




 1            • NetEase is not secondarily liable – including under theories of contributory
 2                 infringement and vicarious liability – for the alleged infringement of
 3                 Plaintiff’s works on 163.com.
 4            • NetEase is not liable under the U.S. Copyright Act for alleged
 5                 infringements occurring outside of the United States.
 6            • The Court lacks personal jurisdiction over NetEase, as the factual record
 7                 further developed in discovery confirms the lack of, inter alia, purposeful
 8                 direction and claim-related contacts to the U.S.
 9    I.      MANUAL FOR COMPLEX LITIGATION
 10           This case should not utilize the procedures of the Manual for Complex
 11   Litigation.
 12   J.      STATUS OF DISCOVERY
 13           To date, no discovery requests have been served, and no discovery has been
 14   produced, by either party.
 15   K.      DISCOVERY PLAN
 16           1.      Rule 26(a) Disclosures
 17           The parties will serve their respective Rule 26 disclosures by September 18,
 18   2020.
 19           2.      Subjects on Which Discovery May Be Needed
 20                   a.    Plaintiff’s Statement
 21           Plaintiff anticipates using all discovery procedures allowed under the Federal
 22   Rules, including depositions, requests for documents, interrogatories and requests for
 23   admissions, to be completed in accordance with the scheduling order. Plaintiff
 24   further anticipates an initial round of written discovery to be propounded by the end
 25   of September 2020. Follow-up written discovery and conferring over and otherwise
 26   resolving any discovery disputes should be completed by the end of April 2021.
 27   Plaintiff anticipates that each party, as well as third parties, will need to be deposed,
 28                                                 - 10 -


                                         JOINT RULE 26(f) REPORT
Case 2:20-cv-02044-AB-JC Document 54 Filed 09/11/20 Page 11 of 20 Page ID #:682




 1    and that said depositions shall take place after an initial round of written discovery.
 2    Plaintiff anticipates these depositions being taken during the discovery period.
 3          See Exhibit A - Schedule of Pretrial and Trial Dates Worksheet for applicable
 4    discovery deadlines.
 5                  b.     Defendant’s Statement
 6          NetEase anticipates taking discovery of Plaintiff and third parties, both inside
 7    and outside the United States on subjects that include the following:
 8          • The origins, creation, authorship, and ownership of the asserted
 9               photographs.
 10         • Any agreements Plaintiff has entered into with third parties with respect to
 11              the asserted photographs, including any agreements involving the license,
 12              transfer, distribution, publication, and display of the photographs.
 13         • Any revenue, costs, and profits associated with the asserted photographs.
 14         • Any settlement negotiations and agreements entered into by Plaintiff and
 15              other accused infringers.
 16         • Plaintiff’s connection to the United States and California.
 17         • Plaintiff’s claims for damages for the alleged infringement.
 18         • The corporate structure of NetEase, Inc. related to this case.
 19         • NetEase’s lack of involvement with 163.com and the alleged infringement
 20              of the asserted photographs.
 21         • NetEase’s lack of claim-related contacts with California and the United
 22              States.
 23         3.      Discovery Limits and Phasing
 24         The parties anticipate entering into an appropriate stipulated protective order
 25   governing the disclosure and use of confidential or sensitive information or
 26   documents exchanged during discovery.
 27

 28                                              - 11 -


                                       JOINT RULE 26(f) REPORT
Case 2:20-cv-02044-AB-JC Document 54 Filed 09/11/20 Page 12 of 20 Page ID #:683




 1                 a.     Plaintiff’s Additional Statement
 2          Plaintiff additionally anticipates significant delays in conducting discovery
 3    because NetEase and other parties are located in China. China has indicated that
 4    taking depositions, whether voluntary or compelled, and obtaining other evidence in
 5    China for use in foreign courts may, as a general matter, only be accomplished
 6    through requests to its Central Authority under the Hague Evidence Convention.
 7    Under the Hague Convention, to which China is a party, the Chinese Ministry of
 8    Justice is the Chinese Central Authority for the Hague Evidence Convention that is
 9    designated to receive letters of request for the taking of evidence. China’s restrictions
 10   to obtaining meaningful discovery for matters pending abroad present exceptional
 11   circumstances that are certain to delay Plaintiff’s ability to obtain necessary
 12   information and evidence in this matter. Therefore, Plaintiff anticipates that the
 13   proposed dates be moved out six (6) months, outside of the 18 month window of
 14   filing the complaint, to account for the current status of the case and likely future
 15   discovery issues.
 16         Plaintiff objects to Defendant’s efforts to cabin Plaintiff’s discovery and/or
 17   lump it in with other aggrieved copyright holders pursuing claims against NetEase.
 18                b.     Defendant’s Additional Statement
 19         NetEase proposes that, to reduce costs and avoid unnecessary and duplicative
 20   discovery, Plaintiffs in the related Stross, Ledergerber, Walmsley, and Kühmstedt
 21   cases serve consolidated discovery requests (requests for production, interrogatories,
 22   and requests for admission) on NetEase, rather than individual or piecemeal requests.
 23         NetEase proposes that Plaintiffs in the related Stross, Ledergerber, Walmsley,
 24   and Kühmstedt cases be limited, collectively, to no more than 25 interrogatories of
 25   NetEase.
 26         NetEase has no relevant information or documents concerning the alleged
 27   infringement of 163.com. NetEase proposes limiting discovery to written and
 28                                              - 12 -


                                      JOINT RULE 26(f) REPORT
Case 2:20-cv-02044-AB-JC Document 54 Filed 09/11/20 Page 13 of 20 Page ID #:684




 1    documentary evidence showing the corporate structure of NetEase, Inc. related to the
 2    case, the lack of involvement with 163.com (including lack of involvement with the
 3    alleged infringement), and the lack of claim-related contacts with the United States
 4    and California. As NetEase has no involvement with the website at issue, it proposes
 5    limiting discovery to these matters to reduce unnecessary costs and burdens on both
 6    parties.
 7           NetEase notes that discovery of NetEase would be limited to documents and
 8    information within NetEase’s possession, custody, or control. Discovery of NetEase
 9    would not include discovery of GNCS, a non-party to this case that is based in China.
 10          The People’s Republic of China has extremely restrictive laws that limit
 11   discovery in China for use in foreign proceedings. For example, witnesses and
 12   attorneys involved in depositions for use in foreign proceedings, including a remote
 13   deposition, risk arrest and imprisonment. No depositions should proceed, either
 14   remotely or by video, on Chinese soil. If NetEase is served with a notice for a
 15   deposition seeking discovery that, if provided, would violate Chinese law, NetEase
 16   anticipates it will move for a protective order to limit or prevent such discovery.
 17          In addition, health concerns and the recent quarantine restrictions and travel
 18   bans instituted in connection with the ongoing COVID-19 global pandemic will make
 19   travel and any permitted cross-border discovery difficult, if not impossible. NetEase
 20   anticipates it will move for appropriate protective orders to address such concerns.
 21          4.    Disclosure, Discovery, or Preservation of ESI
 22          The parties anticipate negotiating and entering into a stipulated agreement on
 23   the production of electronically stored information (“ESI”). The parties agree to
 24   meet and confer over electronic discovery issues at the time any such disputes arise,
 25   including the form or production of electronic information and scope of any such
 26   electronic discovery.
 27

 28                                              - 13 -


                                      JOINT RULE 26(f) REPORT
Case 2:20-cv-02044-AB-JC Document 54 Filed 09/11/20 Page 14 of 20 Page ID #:685




 1          5.       Claims of Privilege, Work Product Protection, or Other Orders
 2          To date, there have been no disputes related to claims of privilege or work
 3    product protection in this litigation. The parties anticipate filing a stipulated
 4    protective order with an appropriate clawback provision that comports with Rule 502
 5    of the Federal Rules of Evidence for the Court’s consideration in the near future.
 6    L.    DISCOVERY CUT-OFF
 7          1.       Plaintiff’s Statement
 8          Because the Court has required that the Parties propose a trial date within 18
 9    months of the Complaint’s filing, Plaintiff proposes a non-expert discovery cut-off of
 10   April 16, 2021. However, he does not believe that will afford the parties sufficient
 11   time in discovery given the delays caused by the recently decided motions to dismiss
 12   and the likelihood that foreign discovery will be required. So owing, Plaintiff
 13   requests that the Court extend the discovery cut-off date by six (6) months to October
 14   16, 2021.
 15         2.       Defendant’s Statement
 16         NetEase proposes a non-expert discovery cut-off of December 11, 2020.
 17   NetEase anticipates that the parties may seek an extension of the discovery cut-off
 18   date to reflect possible delays arising from third-party discovery outside of the U.S.
 19   and from disruptions associated with the COVID-19 pandemic.
 20   M.    EXPERT DISCOVERY
 21         1.       Plaintiff’s Statement
 22         Plaintiff proposes the following schedule for expert discovery:
 23               • Initial expert witness disclosures: April 23, 2021
 24               • Rebuttal expert witness disclosures: May 4, 2021
 25               • Expert discovery cut-off: May 14, 2021
 26         As already mentioned in this report, dates are the latest proposed dates in
 27   compliance with this Court’s order requiring that a trial date be scheduled within 18
 28                                               - 14 -


                                       JOINT RULE 26(f) REPORT
Case 2:20-cv-02044-AB-JC Document 54 Filed 09/11/20 Page 15 of 20 Page ID #:686




 1    months of the filing of the complaint. However, based on the delays anticipated due
 2    to the challenges of obtaining discovery from defendants in China, and on the basis
 3    outlined in Section 3 a. above, Plaintiff proposes extending the expert discovery
 4    deadlines by six (6) months to October 23, 2021, November 4, 2021 and November
 5    14, 2021 respectively.
 6          2.      Defendant’s Statement
 7          NetEase proposes the following schedule for expert discovery:
 8               • Initial expert witness disclosures: January 8, 2021.
 9               • Rebuttal expert witness disclosures: February 5, 2021.
 10              • Expert discovery cut-off: February 19, 2021.
 11         NetEase anticipates that the parties may seek an extension of the expert
 12   discovery schedule to reflect possible delays arising from third-party discovery
 13   outside of the U.S. and from disruptions associated with the COVID-19 pandemic.
 14   N.    SETTLEMENT
 15         1.      Plaintiff’s Statement
 16         Plaintiff extended a modest early demand (before Defendant filed its motion to
 17   dismiss). Defendant has made no offers. Plaintiff is amenable to using Central
 18   District Settlement Procedure No. 2 under Local Rule 16-15.4.
 19         2.      Defendant’s Statement
 20         Plaintiff has proposed discussing settlement in this matter. NetEase is
 21   amenable to using Central District Settlement Procedure Nos. 2 (appearing before a
 22   neutral selected from the Court’s Mediation Panel) and 3 (participating in a private
 23   dispute resolution proceeding).
 24   O.    TRIAL ESTIMATE
 25         1.      Plaintiff’s Statement
 26         Plaintiff has requested a jury trial. The parties estimate the trial in this matter to
 27   last between 2-3 court days.
 28                                               - 15 -


                                        JOINT RULE 26(f) REPORT
Case 2:20-cv-02044-AB-JC Document 54 Filed 09/11/20 Page 16 of 20 Page ID #:687




 1          2.     Defendant’s Statement
 2          In light of disruptions caused by the COVID-19 pandemic, NetEase proposes
 3    holding a bench trial. NetEase estimates three to four days for trial of the Kühmstedt
 4    matter. NetEase currently anticipates calling two fact witnesses and three expert
 5    witnesses.
 6    P.    TRIAL COUNSEL
 7          For Plaintiff: Stephen M. Doniger, Scott Alan Burroughs, Elina E Kharit.
 8          For Defendant: Stefan Mentzer, Matthew Lewis, Daniel Ledesma, and
 9    Timothy Keegan.
 10   Q.    INDEPENDENT EXPERT OR MASTER
 11         The parties presently do not believe this case requires the Court to appoint a
 12   master pursuant to Rule 53 or an independent scientific expert.
 13   R.    SCHEDULE WORKSHEET
 14         See Exhibit A – Schedule of Pretrial and Trial Dates Worksheet.
 15         The Court has directed the Parties to propose a trial date that is within 18
 16   months after the complaint was filed, and the attached worksheet reflects the Court’s
 17   directive. To the extent the Court is willing to hold a trial that begins later than 18
 18   months after the filing of the complaint to reflect, inter alia, the disruptions caused by
 19   the ongoing COVID-19 pandemic, both parties are open to discussing and proposing
 20   an alternative case schedule.
 21         1.     Plaintiff’s Additional Statement
 22         Plaintiff objects to coordinating fact and expert discovery and dispositive
 23   briefing in the Stross, Ledergerber, Walmsley, and Kühmstedt cases. All four cases
 24   concern different plaintiffs (three of whom reside outside of the U.S.), different types
 25   of issues (some cases include DMCA arguments, while others do not), and different
 26

 27

 28                                              - 16 -


                                      JOINT RULE 26(f) REPORT
Case 2:20-cv-02044-AB-JC Document 54 Filed 09/11/20 Page 17 of 20 Page ID #:688




 1    types of uses and ownership, and coordination of these dates as proposed by NetEase
 2    would frustrate the objectives of each unique Plaintiff.
 3          Plaintiff further objects to have the expert discovery cut-off date occur before
 4    the deadline to file motions for summary judgment. The discovery period is already
 5    tight, and Plaintiff anticipates significant delays in obtaining discovery from
 6    Defendant in China and third-party discovery outside of the U.S. Moreover, the
 7    nature of this case is not such where expert discovery will be critical to summary
 8    judgement.
 9          2.      Defendant’s Additional Statement
 10         NetEase proposes to coordinate fact and expert discovery and dispositive
 11   briefing in the Stross, Ledergerber, Walmsley, and Kühmstedt cases, to reduce the
 12   burden on the parties and the Court. Attached as Exhibit B is a chart that summarizes
 13   NetEase’s proposed dates across the Stross, Ledergerber, Walmsley, and Kühmstedt
 14   cases. As part of its proposal:
 15              • NetEase proposes, across the four cases, the same deadlines for hearing
 16                 motions to amend the pleadings or add parties, non-expert discovery cut-
 17                 off, initial expert disclosures, rebuttal expert disclosures, expert
 18                 discovery cut-off, hearing summary judgment motions, and completing
 19                 the settlement conference. These dates are shaded in gray in Exhibit B.
 20              • NetEase proposes that the expert discovery cut-off date occur before the
 21                 deadline to file motions for summary judgment, as expert opinions in the
 22                 case may be relevant to the determination of such motions.
 23              • NetEase proposes four weeks between initial expert disclosures and
 24                 rebuttal expert disclosures. NetEase expects Plaintiff will serve an
 25                 initial expert report setting forth Plaintiff’s calculation of damages.
 26                 NetEase believes that one month is a reasonable time to allow any
 27                 rebuttal expert it may retain to prepare his or her opinions.
 28                                               - 17 -


                                        JOINT RULE 26(f) REPORT
Case 2:20-cv-02044-AB-JC Document 54 Filed 09/11/20 Page 18 of 20 Page ID #:689




 1    S.    OTHER ISSUES
 2          As noted above, the parties anticipate several issues that will affect the status
 3    and management of this case, including:
 4             • The need for extensive foreign third-party discovery in the Stross,
 5                 Ledergerber, Walmsley, and Kühmstedt cases, including of foreign-
 6                 language speaking parties.
 7             • Legal restrictions in the People’s Republic of China that may prohibit
 8                 the taking of evidence, including depositions, for use in U.S.
 9                 proceedings.
 10            • Continuing disruptions arising from the COVID-19 pandemic that may
 11                impede the parties’ ability to take and complete discovery.
 12

 13         WHEREUPON, the parties, by and through their respective attorneys of
 14   record, hereby jointly submit this Joint Report.
 15

 16
                                                         Respectfully submitted,

 17

 18
            Dated: September 11, 2020        By:         /s/ Stephen M Doniger
                                                         Stephen M. Doniger, Esq.
 19                                                      Elina E. Kharit, Esq.
 20
                                                         DONIGER / BURROUGHS
                                                         Attorneys for Plaintiff
 21

 22

 23         Dated: September 11, 2020        By:         /s/ Stefan Mentzer
 24
                                                         Stefan Mentzer, Esq.
                                                         WHITE & CASE LLP
 25                                                      Attorney for Defendant
 26

 27

 28                                             - 18 -


                                      JOINT RULE 26(f) REPORT
Case 2:20-cv-02044-AB-JC Document 54 Filed 09/11/20 Page 19 of 20 Page ID #:690




 1          Pursuant to Civil L.R. 5-4.3.4(a)(2)(i), the filer attests that all other signatories
 2    listed, and on whose behalf this filing is submitted, concur in the filing’s content and
 3    have authorized the filing.
 4

 5
            Dated: September 11, 2020         By:          /s/ Stephen M Doniger
                                                           Stephen M. Doniger, Esq.
 6

 7

 8

 9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                                               - 19 -


                                      JOINT RULE 26(f) REPORT
Case 2:20-cv-02044-AB-JC Document 54 Filed 09/11/20 Page 20 of 20 Page ID #:691




 1                                              EXHIBIT B
 2

 3
                                        NetEase’s Proposed Schedule
            Event          Weeks       Stross        Ledergerber       Walmsley        Kühmstedt
 4                         Before
                           FPTC
 5
      Trial                         June 29, 2021    July 13, 2021    July 27, 2021   Aug. 31, 2021
 6    (Tuesday, 8:30 am)
 7    Final Pretrial                June 11, 2021   June 25, 2021     July 9, 2021    Aug. 13, 2021
      Conference
 8    (“FPTC”)
      (at least 17 days
 9    before Trial)
 10   Last Date to Hear             Nov. 6, 2020     Nov. 6, 2020     Nov. 6, 2020    Nov. 6, 2020
      Motion to Amend
 11   Pleadings/Add
      Parties
 12
      Non-Expert            17      Dec. 4, 2020     Dec. 4, 2020     Dec. 4, 2020    Dec. 4, 2020
 13   Discovery Cut-Off
      Expert Disclosure             Dec. 18, 2020   Dec. 18, 2020     Dec. 18, 2020   Dec. 18, 2020
 14   (Initial)
 15   Expert Disclosure             Jan. 22, 2021    Jan. 22, 2021    Jan. 22, 2021   Jan. 22, 2021
      (Rebuttal)
 16
      Expert Discovery      12      Feb. 5, 2021      Feb. 5, 2021    Feb. 5, 2021    Feb. 5, 2021
 17   Cut-Off
      Last Day to Hear      12      Mar. 19, 2021   Mar. 19, 2021     Mar. 19, 2021   Mar. 19, 2021
 18   Motions (must be a
      Friday)
 19
      Rule 56 Motion
 20   must be filed 5
      weeks before this
 21   Deadline to           10      Apr. 2, 2021     Apr. 2, 2021     Apr. 2, 2021    Apr. 2, 2021
      Complete
 22   Settlement
      Conference
 23
      Trial Filings          3      May 21, 2021     June 4, 2021     June 18, 2021   July 23, 2021
 24   (First Round)

 25   Trial Filings          2      May 28, 2021    June 11, 2021     June 25, 2021   July 30, 2021
      (Second Round)
 26

 27

 28                                                 - 20 -


                                         JOINT RULE 26(f) REPORT
